Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-OCT-2019
                                                         02:18 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              GLADIOLA ALOHA SCHNEIDER, Petitioner,
                                 vs.

THE HONORABLE GARY W. B. CHANG, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                 and

               KAHOMA LAND LLC ET AL., Respondents.


                       ORIGINAL PROCEEDING
    (LD. CT. APP. NO. 439(amended); LD. CT. CASE NO. 09-0300)

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Gladiola Aloha
Schneider’s petition for writ of mandamus, filed on August 28,
2019, the documents attached thereto and submitted in support
thereof, and the record, it appears that on September 24, 2019,
the respondent judge entered the decrees to register title to the
subject land, from which petitioner has appealed in CAAP-19-
0000701, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX.
Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is dismissed as moot.
          DATED: Honolulu, Hawai#i, October 25, 2019.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson